Citation Nr: 0336116	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease as secondary to service-connected diabetes 
mellitus, Type II.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to June 1977 
and from September 1980 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In correspondence, dated in June 2003, the veteran raised the 
issue of a total disability rating based on individual 
unemployability due to service-connected disabilities, which 
is referred to the RO for appropriate action.  


REMAND

The record is unclear as to the onset of diabetes mellitus.  
According to the medical history recorded on VA examination 
in September 2002 examination, the veteran reported having 
been diagnosed with diabetes in the early 1990s before he was 
diagnosed with hypertension.  

In addition, the record shows that the veteran was accepted 
into the VA's Trauma Recovery Program for treatment of PTSD, 
beginning in August 2003.  

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the response period to 
VA's request for evidence contained in 38 C.F.R. 
§ 3.159(b)(1), which was cited in the January 2003 statement 
of the case, as inconsistent with the statutory one-year 
period provided for response in 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003).  



For these reasons, the Board determines that further 
procedural and evidentiary development is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  

2.  Ask the veteran to identify the 
health-care providers who have treated 
him for hypertension and diabetes since 
1985.  Notify the veteran that he can 
submit the additional records himself or 
authorized VA to obtain the records on 
his behalf. 

3.  Obtain the medical records for 
treatment of PTSD since August 2003 from 
the New Orleans VA Medical Center, 
including records from the Trauma 
Recovery Program.

4.  After the above development, refer 
the veteran's file to a VA cardiologist 
for an opinion as to whether the 
veteran's hypertension is caused by 
diabetes or hypertension is aggravated by 
diabetes.  

5.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of occupational and social 
impairment due to PTSD.  The veteran's 
file should be made available to the 
examiner for review. 

6.  After the above development, 
adjudicate the claims. If any benefit is 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




